Citation Nr: 0841396	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-38 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
December 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the veteran testified at a hearing 
at the RO in August 2007 before a Veterans Law Judge (VLJ) of 
the Board, also commonly referred to as a Travel Board 
hearing.  

In October 2007, the Board remanded the claim for service 
connection for depressive disorder to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  In June 2008, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claim and 
returned the file to the Board for further appellate review.  

As such, the Board is deciding the claim for service 
connection for an acquired psychiatric disorder, 
including depression.  

FINDING OF FACT

There is no credible evidence of an acquired psychiatric 
disorder during service or for many years after, and no 
competent or credible evidence of a link between the 
veteran's current acquired psychiatric disorder - 
irrespective of the specific diagnosis, and his period of 
active military service.



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.384 (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2004 and November 2007.  Those letters informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that March 2006 and November 2007 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claim.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the claim in the June 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.

Moreover, the RO sent another Dingess letter in June 2008, 
concurrently with the June 2008 SSOC, and there has been no 
reason to again go back and readjudicate the claim, such as 
in another SSOC, because the veteran has not submitted any 
additional evidence in response to that additional Dingess 
notice.  38 C.F.R. §§ 19.31, 19.37 (West 2002 and Supp. 
2007).  That is to say, the absence of another SSOC after the 
most recent notice is not prejudicial because the result of 
such a readjudication on exactly the same evidence and law 
previously considered would be no different than the previous 
adjudication.  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 
173 (2007).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service medical records 
(SMRs), service personnel records (SPRs), VA treatment 
records, Social Security Administration (SSA) records, and 
arranged for a VA mental health examination for a medical 
nexus opinion concerning the cause of his acquired 
psychiatric disorder - including, in particular, in terms of 
whether it is attributable to his military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board is 
satisfied the RO/AMC made reasonable efforts to obtain any 
identified medical records.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.



II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Including Depression

The veteran contends he currently suffers depression as a 
result of a total nervous breakdown during service in the Air 
Force.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384 (2008).  See 71 Fed. Reg. 42,758-60 (July 
28, 2006).  

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service (or within a presumptive period per 38 C.F.R. § 
3.307), there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  Id.  

There is no disputing that the veteran currently has an 
acquired psychiatric disorder, thereby satisfying the first 
element of service connection.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Concerning this, the September 
2004 VA examination report diagnosed him with depression and 
assigned a GAF score of 45, indicating serious mental health 
symptoms.  This is supported by many diagnoses for mood 
disorder in his VA treatment records, and his October 2003 
Social Security Administration (SSA) disability determination 
report, which showed severe depression and anxiety disorders.  
Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Although his SMRs show some in-service treatment for a 
diagnosed "situational stress reaction," due to fear of 
flying, there is no indication it is etiologically related to 
his current acquired psychiatric disorder, including 
depression.  The September 2004 VA examiner also stated in 
this regard that "[h]is psychiatric problems in the service 
were related to a phobia of enclosed spaces, which included 
his fear of getting on an airplane.  This is a situation 
specific psychological disorder."  And his February 1972 
separation examination and other SMRs also noted that he 
suffered depression and anxiety, specifically due to a phobia 
of planes.  

Most significantly, there is competent evidence of record 
specifically discounting the notion that his current acquired 
psychiatric disorder is related to service.  Indeed, the 
September 2004 VA examiner stated that "it is less likely 
than not that his current depression is a result of this 
phobic diagnosis while he was in the Air Force."  The 
examiner added, "the present symptoms of depression and 
anxiety are separate from his military agoraphobia, and the 
current psychiatric symptoms are believed to be the result of 
his history of alcoholism."  In the latter regard, VA mental 
health treatment records have also indicated his current 
acquired psychiatric disorder is attributable to alcohol 
abuse.  There are several diagnoses of a substance (alcohol) 
induced mood disorder.  

Although he contends that his psychiatric problems during 
service led to his current mental health disability, as a 
layman, the veteran cannot establish this causal nexus (link) 
himself, so his personal statement attempting to do so is 
insufficient to establish service connection.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly three decades between 
service and the first documented complaints of an acquired 
psychiatric disorder provides highly probative evidence 
against this claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  While the veteran reported a history 
of treatment since the late 1980s, there are no treatment 
records on file for any acquired psychiatric disorder until 
nearly three decades after separation.

In addition, as mentioned, there is insufficient evidence of 
a psychosis within one year of discharge from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  None of the listed 
psychoses under 38 C.F.R. § 3.384 has been shown to have been 
manifested in service or within the first year after the 
veteran's separation from service.  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  To emphasize, there is no 
evidence of post-service treatment for any acquired 
psychiatric disorder even for many ensuing years.  Overall, 
the evidence of record does not support his claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


